Citation Nr: 1641246	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-28 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hallux rigidus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In a written statement received in June 2015, the Veteran alluded to several disabilities, to include service-connected disabilities such as PTSD, TBI, headaches, and hearing loss, and non-service-connected disabilities such as stroke residuals.  He also alluded to having lost his job after a 2009 stroke and being unemployable since then.  It is unclear whether the Veteran intended to raise one or more claims, and there is no indication that the RO has sought clarification in this regard.  The Veteran is advised that his statement does not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.160(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  


FINDING OF FACT

The weight of the evidence supports a finding that the Veteran's current right foot disability, diagnosed as hallux rigidus, is related to an injury in service.


CONCLUSION OF LAW

The criteria for service connection for hallux rigidus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The evidence shows a diagnosis of right hallux rigidus.  See August 2013 podiatry note, in VA treatment records received September 10, 2013, at 1-2.  The August 2013 VA podiatry note reflects that the Veteran underwent surgery for the first metatarsophalangeal joint (MPJ) of the left foot, and the surgery was noted to have been successful.  Id.  The Veteran alluded to an injury in 1969 during service in Vietnam, in which the tailgate of an armored personnel carrier fell on the distal half of his feet.  Id.  The Veteran also noted that that he wore combat boots with a metal toe cap, which caused the shoe break (where the toes bend) to occur directly over the first MPJs.  Id.  He added that with each step that he took, the metal toecap jammed into the first MPJs, causing pain in that area.  A subsequent October 2013 primary care physician assistant note reflects that right foot surgery was pending.

In a July 2014 statement, the Veteran provided further details about the reported in-service injury.  He stated that in mid-October 1969, as company commander of an infantry brigade at FSB A4 in Con Thien, Vietnam, he conducted operations using armored personnel carriers (M113s).  In one such operation, he was standing at the back of an M113, briefing some soldiers, when the driver of the M113 dropped the rear ramp on the Veteran's feet.  The Veteran stated that his jungle boots were badly smashed at the toe, but his feet were only bruised.  He limped for two days, but, since he could walk, he decided to stay in the field rather than report to the battalion aid station.  He added that after returning the M113 to the FSB, they were immediately sent back to the field for a five operation that was extended to 14.  As to the use of boots, he stated that he was assigned to repetitive infantry assignments where he constantly wore Corcoran's or jump boots.  He explained that this boot had a thick leather toe cap that broke and bent at the tow.  He asserted that the constant use of jump boots caused a wear on the foot at the toe joint.  

Pursuant to 38 U.S.C.A. § 1154(b)/38 C.F.R. § 3.304(d), for any Veteran who engaged in combat with the enemy, VA shall accept lay or other evidence as proof of a disease or injury being incurred or aggravated by such service, even if there is no official record of such incurrence, so long as the evidence is consistent with the circumstances of such service.  

The Veteran's DD 214 shows that the Veteran served for 25 years as an infantry officer.  He received, among other awards, a Purple Heart, the Vietnam Service Medal with three service stars, the Republic of Vietnam Gallantry Cross Unit Citation with Palm, the Republic of Vietnam Campaign Medal, and the Combat Infantryman Badge.  In view of these awards and the circumstances described by the Veteran surrounding the incident when the ramp was dropped on his foot that occurred in Con Thien, Vietnam, the Board finds that the Veteran is entitled to the combat presumption.  Accordingly, the Board accepts as credible the Veteran's report of a bilateral foot injury during service in Vietnam, when the rear ramp of an armored vehicle landed on his feet.  See August 2013 podiatry note, in VA treatment records received September 10, 2013, at 1-2; July 2014 statement.

As already stated, an August 2013 VA Chief of Podiatry diagnosed right hallux rigidus, painful.  Significantly, she opined that the Veteran's painful foot condition was at least as likely as not caused by feet injuries sustained during service in Vietnam.

In view of the above, the Board finds that the evidence supports a finding that the Veteran has a current right foot disability, diagnosed as hallux rigidus, that is related to his military service in Vietnam.  As such, service connection is warranted.

	

ORDER

Entitlement to service connection for right hallux rigidus is granted.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


